Citation Nr: 1509579	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for degenerative disc disease, L5 to S1, with mild retrolisthesis (lumbar spine disability).  

2. Entitlement to service connection for hypertension (HTN), to include as secondary to posttraumatic stress disorder (PTSD).  

3. Entitlement to an initial disability evaluation in excess of 70 percent for service-connected PTSD.  

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, inter alia, granted service connection for PTSD and assigned a 70 percent rating, effective December 15, 2011, and denied service connection for a lumbar spine disability and HTN.  Also on appeal is a December 2012 rating decision, which denied entitlement to a TDIU.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  No additional, pertinent evidence has been added to the record.  

The issues of an increased rating for service-connected PTSD, service connection for HTN, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. There is clear and unmistakable evidence that the Veteran's lumbar spine disability pre-existed his entrance into service.  

2. There is clear and unmistakable evidence that the Veteran's lumbar spine disability was not aggravated in service.  


CONCLUSIONS OF LAW

1. A lumbar spine disability pre-existed the Veteran's entry into active duty military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2013).  

2. A lumbar spine disability was clearly and unmistakably not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in July 2012 satisfied the duty to notify provisions with regard to the Veteran's service connection claim, to include how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Veteran was not provided a separate notice letter informing him of the elements of a claim for service connection on the basis of aggravation of a pre-existing disability, the Board observes that the July 2012 letter informed him that the first element of a claim for service connection was evidence that he "had an injury in military service or a disease that began in or was made permanently worse during military service."  Therefore, the Board finds that there was no error in the notice provided and that VA has met its duty to notify the claimant per 38 U.S.C.A. § 5103(a).  See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ("§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the Veteran's claim).  It need not describe the VA's evaluation of the Veteran's particular claim.").  

The Veteran's service treatment records and VA medical treatment records have been obtained and associated with the claims file.  Also, a VA examination adequate for adjudication purposes was provided to the Veteran in July 2012 in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, the Veteran and his representative had ample opportunity to submit evidence and argument to substantiate the claim.  In an August 2014 statement, the Veteran's representative argued that the Veteran should be afforded a new VA examination; however, the examiner failed to indicate why the July 2012 VA examination report was inadequate.  Thus, the Board will proceed with the case without ordering that another VA examination be scheduled.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

Analysis

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

 "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))); see also 38 U.S.C.A. § 1111 (West 2002).  

At the Veteran's March 1968 entrance Report of Examination, no lumbar spine disability was noted.  Therefore, the presumption of soundness attaches.  The service treatment records show that in August 1968 he was treated for an old back injury.  A September 1968 service treatment record shows that the Veteran was treated for chronic pain with limitation of movement following a car accident one year ago.  The Board notes that this means he was injured prior to his entrance into service.  He was diagnosed with low back pain syndrome.  He was also treated for his back a few days later in September 1968, when it was noted that he had limited flexion and it was recommended that he refrained from lifting and underwent physical therapy; and October 1968, when it was noted that his range of motion was one hundred percent.  His January 1971 separation Report of Examination and Report of Medical History was without any findings of or treatment for a lumbar spine disability.  Thus, there is clear and unmistakable evidence that the Veteran's lumbar spine disability existed prior to service.  

As a matter of law, the presumption of soundness may be rebutted by clear and unmistakable evidence consisting of an appellant's own admissions during clinical evaluations during service of a preservice history of symptoms.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, in the absence of any contention that the Veteran never made the statements attributed to him (reporting preexisting symptoms), those statements alone are sufficient rebut the preexistence prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012).  Additionally, a July 2012 VA back examination report shows the examiner opined that the lumbar spine disability clearly and unmistakably existed prior to service based upon an examination of the Veteran, consideration of his lay assertion, and a review of the claims file including his service treatment records.  For these reasons, the Board finds that the Veteran's lumbar spine disability clearly and unmistakably existed prior to service.  

Next, VA must show that the Veteran's pre-existing lumbar spine disability clearly and unmistakably was not aggravated by his periods of active duty.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  

For the reasons discussed below, the Board finds that there is clear and unmistakable evidence that his lumbar spine disability was not aggravated by his period of active service.  

As noted, the Veteran underwent a VA examination for his lumbar spine disability in July 2012.  The examiner diagnosed the Veteran with degenerative change localized to L5 to S1 with a mild retrolisthesis.  The Veteran reported that he did not remember any injuries to the spine, and that he had gradually developed back pain that began approximately 15 years prior to the examination.  The examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based this opinion on the fact that the Veteran had no injury to his back while in service.  The examiner also opined that the lumbar spine disability was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner based this opinion on the fact that the Veteran had a normal separation examination, and that there was no medical evidence of worsening of his back condition while in the military.  

The Board affords more probative weight to the service treatment records and the findings of the July 2012 VA examination report, including the Veteran's statement that his back pain developed approximately 15 years prior to the examination and that he did not recall any injuries to the spine.  This examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to a statement of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, the VA examiner's opinion was based on a thorough review of the clinical and lay record, and was adequately explained.  

Based on the above, the Board finds that the Veteran's lumbar spine disability was clearly and unmistakably not aggravated in service.  The presumption of soundness is rebutted.  Therefore, there was no aggravation of a lumbar spine disability to a permanent degree in service. 38 U.S.C.A. § 1153 (West 2002).  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. § 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a lumbar spine disability is denied.  


REMAND

The Veteran underwent a VA HTN examination in July 2012 to determine the nature and etiology of the claimed HTN.  The July 2012 VA examination report is not sufficient to make an informed decision on the claim for service connection for HTN because the examiner failed to address whether or not the Veteran's HTN was directly related to service, and the examiner failed to address whether the Veteran's HTN was aggravated by the service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a supplemental medical opinion must be obtained on remand.  

The Veteran underwent a VA PTSD examination in April 2012.  He was scheduled to undergo a VA PTSD examination in January 2014, but he cancelled the appointment due to a family emergency.  In an August 2014 statement, the Veteran's attorney requested that the missed VA examination to evaluate the PTSD be rescheduled because the last examination was old, and because the Veteran submitted a statement in June 2014 indicating that his symptoms had worsened.  The Board finds that the Veteran failed to report to the scheduled January 2014 examination with good cause.  Thus, a new examination must be scheduled on remand.  

Finally, the issue of entitlement to a TDIU rating is inextricably intertwined with the Veteran's service connection and increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's PTSD and HTN.  Any negative response should be in writing, and associated with the claims folder.  

2. Obtain an addendum medical opinion from an appropriate clinician to determine the nature and etiology of the Veteran's current HTN claimed as secondary to service-connected PTSD.  The examiner must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  

The examiner is requested to provide opinions addressing the following: 

(a) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current HTN was caused or aggravated (i.e., permanently worsened) by a service-connected disability, to specifically include, the service-connected PTSD.  

(b) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has current HTN that is related to an event or illness of the Veteran's service.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3. After obtaining all outstanding records, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and severity of the service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner is asked to confirm whether the electronic record was available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  

The examiner should opine as to whether it is as likely as not (i.e., a 50 percent or more probability) that the Veteran's service-connected PTSD, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for any opinion offered is requested. If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete explanation for such a finding must be provided.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, in whole or in part, provide the Veteran and his attorney with a supplemental statement of the case and be afforded reasonable opportunity to respond.  Return the case to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


